DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	None of the prior art of record discloses, alone or in combination, the method and system wherein obtaining, by the computing device, a service identifier assigned to the network service; identifying, using the processor, a port of a network device included in the network service path using the service identifier; transmitting a request to the network device for port configuration data of the network device; receiving, at the computing device and in response to the request, the port configuration data of the network device; determining, using the processor, that the port is assigned to the network service from the port configuration data; and executing, using the computing device, a remediation operation in response to determining the port is assigned to the network service, the remediation operation including transmitting a reconfiguration command to the network device, wherein the reconfiguration command is adapted to cause the network device to update the port configuration data to free the port, wherein the port configuration data includes a port label including a second service identifier and determining that the port is assigned to the network service comprises determining that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOE CHACKO/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        1